Title: To Thomas Jefferson from William Bache, 1 June 1803
From: Bache, William
To: Jefferson, Thomas


          
            Dear Sir.
            June 1st. 1803. New Orleans.
          
          It was not until the first week in may that I was permitted to exercise my functions in this place, since which time I have been fully employed. From the annexed list you will be able to judge the insufficiency of the late appropriation as an adequate releif for the sick even during the four sickly months of the year. May is deem’d here a healthy month, and yet in the last three weeks of that month 18 objects of charity have offered & had the knowledge of the institution been more general, in all probability there would have been more applications.
          If the grand object of the Preservation of our fellow citizens is to be gone into in its fullest extent something more than medical assistance will be found absolutely necessary. The sick boatman must have a retreat from the scorching heat of the sun, & the penetrating dews of the night and the Sailor in cases of contagion should not remain on board Ship. If in these cases rescourse is had to lodging houses more expence will accrue in two months than a hospital would cost in one year. such are the enormous charges of tavern keepers & nurses. The following is the list of patients & their diseases &c.
          
          
            
              John Mitchell—
              New england,
              shippg.
              Luxatio.
              well.
            
            
              Henry Botts.
              Philadelphia.
               Do.
              Rheumats.
              well
            
            
              James Neunan. 
              ———
               Do.
              Scarlatina
              well
            
            
              John Smith
              New York.
               Do.
              Syphilis—
              well
            
            
              Paul Sanbourn
                Do—
               Do.
              Peripneumn.
              well
            
            
              Robt. Milligan black.
                Do.
               Do.
              Abscess—
              well
            
            
              Wm Giles    black
                Do—
               Do.
              Syphilis—
              
            
            
              Joseph Newman—
                Do—
               Do.
              Syphilis—
              
            
            
              name not known.
              Kentucky.
              boats.
              diarrhœa—
              dead
            
            
              Nicholas Reed—
              Pennsylvania
               Do.
              Feb: Bil. rem.
              well
            
            
              ——— White—
                Do—
               Do—
                Do—
              Do—
            
            
              Pat. Maloy—
                Do—
               Do—
                Do—
              Do—
            
            
              John ———
                Do—
               Do—
                Do—
              Do—
            
            
              Wm Smith—
                Do—
               Do—
              Syphilis—
              —
            
            
              John Pine. 
              Kentucky—
               Do—
              Anasarca
              —
            
            
              Joseph Bridgham 
              —
              boats—
              diarrhœa. 
              well
            
            
              Saml. Chapin— 
              Pennsylvania
               Do.
              Feb. bil: rem.
              well
            
            
              Saml. Kertright 
                Do—
               Do—
                Do—
              Do—
            
          
          As nothing can be done further in the business untill the next session Mr Clarke in conjunction with Mr Hulings and myself will prepare a plan the better adapted to the circumstances of this place, & which will require some thought & leisure, but which we will forward for your consideration before the expiration of summer. accept of my grateful & respectful considerations
          
            William Bache
          
          
            Mr Dayton & young Dearborn arriv’d here yesterday after a delay at Natchez of two or three days.
          
        